[chertofflogo.jpg]
ADVISORY AGREEMENT
 
 
    This Advisory Agreement (this “Agreement”), dated this ___ day of August
2009 (the “Effective Date”), by and between Chertoff Group, L.L.C. (“Advisor”),
a Delaware limited liability company, and BIONEUTRAL GROUP, INC. (the
“Company”), a Nevada corporation.
 
    WHEREAS, Advisor wishes to provide certain professional services (the
“Services”) to Company as set forth in Appendix A, which is attached hereto and
made a part hereof; and
 
    WHEREAS, Company wishes to engage Advisor to perform the Services, for good
and valuable consideration, as more fully described in Appendix A.
 
    NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, the parties hereto agree as set forth below.
 
                                 1.       SCOPE OF WORK.
                                               
                                                 (a)    
 
Advisor agrees to provide the Services described in Appendix A. In the event
that additional assignments are agreed upon between Advisor and Company, the
parties shall execute addenda to this Agreement describing the additional
assignments, including the fees and schedule for each specific assignment.
                                               
                      (b)
 
Company acknowledges and agrees that in providing the Services (as defined on
Exhibit A), (i) none of Advisors, its Managing Principals (Michael Chertoff and
Chad C. Sweet), Principals, Directors or other employees is engaging in the
practice of law under this Agreement, and no attorney-client relationship
exists, or will arise, as a result of providing the Services hereunder; and (ii)
Company understands that it is Company’s responsibility to seek the advice of
its own legal counsel with respect to any legal issues that may arise from time
to time related to the subject matter of the Services.
                                                
             (c)    
 
Company acknowledges and agrees that, in providing the Services, none of
Advisor’s Managing Principals, Principals, Directors or other employees or
affiliates, including Drs. J. Bennet Waters and Jeffrey W. Runge, is engaging in
the practice of medicine under this Agreement, and Advisor assumes no liability
for strategic healthcare or medical marketing advice provided to Company as a
result of providing the Services hereunder. Further, Company acknowledges that
Advisor is not expected to, and will not, offer professional assessments
regarding the safety, efficacy or potential toxicity of Company’s products,
provided, however, that this shall not prevent Advisor from assisting Company in
arranging for independent testing and evaluation of Company’s products.

 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

1110 VERMONT AVENUE NW, SUITE 1200
WASHINGTON, DC 20005
T. 202.649.4260 | F. 202.330.5505
www.chertoffgroup.com                         Advisor _____ Company ______
 
 
 

--------------------------------------------------------------------------------

 
 
 
             (d) 
 
The parties acknowledge that Michael Chertoff and Chad C. Sweet are, and other
employees of Advisor may be, subject to legal and/or ethical restrictions that
may relate to the performance of this Agreement including ,but not limited to,
18 U.S.C. § 207, limiting certain activities and contacts with the U.S.
government including but not limited to the U.S. Department of Homeland
Security, and agree that this Agreement extends only to those activities
permitted by law.

 
 
2.    PAYMENT FOR SERVICES.
 
    During the term of this Agreement, Company agrees to pay Advisor in
accordance with the fees set forth in Appendix A (the “Fees”). Advisor shall
submit to Company, either electronically or via mail, an invoice for Fees due as
set forth in Appendix A for the purposes of recordkeeping. Invoices shall be
addressed to Company, attention Steve Browand, at 211 Warren Street, 4th floor,
Newark New Jersey or steve@bioneutralgroup.com, with carbon copy to
raj@bioneutral.com, if delivered electronically; or to such other person and
address as shall have been specified in writing by Company to Advisor. Fees
shall be payable by electronic fund transfer (“EFT”) as set forth in Appendix A.
 
3.   EXPENSES.
 
    Company will be responsible for Advisor’s out-of-pocket business expenses
incurred in connection with the Services, including travel, accommodations,
meals and incidental expenses. Expenses shall be reimbursed as further described
in the Fees section of Appendix A.
 
4.   TERM/TERMINATION.
 
(a)  
The term of this Agreement (the “Term”) shall extend from the Effective Date to
the earlier to occur of (i) the third anniversary of the Effective Date and the
Date this Agreement is terminated in accordance with this Paragraph 4

 
     (b)  
The Term may be terminated by Company for “Cause” or by Advisor for “Good
Reason”, in each case, without liability to the other party;  provided that upon
any such termination Company shall be required to pay Advisor all Advisory Fees
(pro rated for any partial month of service) earned until the date of such
termination and all expenses incurred by Advisor prior to such termination that
are eligible for reimbursement hereunder (collectively, the “Accrued Payments”).
“Cause” means Advisor’s continued failure to provide the Services contemplated
hereby that  continues after written notice from Company. “Good Reason” means
(i) a material breach of this Agreement by Company that is not cured within 15
days of written notice from Advisor; (ii) failures in the testing and evaluation
of Company’s antimicrobial and sporicidal products; (iii) misrepresentation of
any material facts related to Company or Company’s products, services or
business matters; (iv) any violation of any material local, state or federal law
by Company or its subsidiaries or their directors, officers or employees (in
their capacity as such); or (v) any business activities undertaken by Company or
its subsidiaries or their directors, officers or employees (in their capacity as
such) that Advisor determines in good faith might, by virtue of Advisor’s
relationship with Company, bring Advisor into public disrepute, contempt,
scandal or ridicule, or whichmight tend to reflect unfavorably on Advisor or
Advisor’s personnel.

 
 
 
- 2 -

--------------------------------------------------------------------------------

 
     
 
(c)
On or after the six month anniversary of the Effective Date, either party may
terminate the Term by giving the other party sixty (60) days prior written
notice of termination. If Company terminates the Term pursuant to this Paragraph
4(c), (i) Company shall pay Advisor all Accrued Payments, (ii) Company shall pay
Advisor in a cash lump sum the aggregate Advisory Fees that would otherwise have
been paid through the end of the Term and (iii) the Equity Award will
immediately vest in full. If Advisor terminates the Term pursuant to this
Paragraph 4(c), Advisor will deliver to Company the after- tax value of any
portion of the Equity Award that vested during the three month period preceding
such termination (provided that such payment shall not be required if Advisor
terminates the Term within three months of a Change in Control (as defined for
purposes of Appendix A)) and Advisor will not be entitled to any other payment
from Company other than the Accrued Payments. Advisor will have no liability to
Company as a result thereof or the failure to complete the Services.

 
 
5. INDEPENDENT CONTRACTOR.
 
Advisor shall perform all Services hereunder as an independent contractor, and
nothing contained herein shall be deemed to create any association, partnership,
joint venture, or relationship of principal and agent or master and servant, or
employer and employee between the parties hereto or any affiliates or
subsidiaries thereof, or to provide either party with the right, power or
authority, whether express or implied, to create any such duty or obligation on
behalf of the other party. Advisor will perform the Services in the manner it
determines appropriate and Company will have no right to control Advisor,
subject to Advisor's obligation to complete the Services.
 
6. INDEMNIFICATION.
 
Company agrees that Advisor, its Managing Principals, other employees,
affiliates, investors and controlling persons (collectively, the “Indemnified
Parties”), will not have any liability to Company or any other person in
connection with, related to or arising out of, this Agreement, including the
Services to be provided hereunder, except in connection with any willful breach
by Advisor of its obligations under Sections 7, 8 or 10. To the fullest extent
permitted by applicable law, Company shall indemnify and hold harmless Advisor
and its Managing Principals, affiliates, and each of their respective members,
managers, directors, officers, employees, counsel, agents, representatives,
contractors and affiliates (each such individual or entity to be referred to
hereinafter as an "Indemnified Person"), from and against any loss, claim,
damage or liability, joint or several, and any action in respect thereof,
whether or not involving a third party, to which an Indemnified Person may be
subject, insofar as such loss, claim, damage, liability or action relates to,
arises out of or results from any Covered Event (as such term is defined below)
or alleged Covered Event, and will reimburse such Indemnified Person upon
request for all expenses (including, without limitation, reasonable attorneys'
fees and disbursements) incurred by such Indemnified Person in connection with
investigating, defending or preparing to defend against any such loss, claim,
damage, liability or action, as such
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
expenses are incurred or paid. The term "Covered Event" shall mean (a) any
action taken, or services performed, by an Indemnified Person, related to or
consistent with the Services or the terms of this Agreement, or (b) any action
taken, or omitted to be taken, by Company or any of its managers, directors,
officers, employees, agents or affiliates, in connection with any matter in
which an Indemnified Person has been involved pursuant to this Agreement;
provided, that the term "Covered Event," with respect to an Indemnified Person,
shall exclude any loss, claim, damage, liability or expense to the extent
determined by the final judgment of a court of competent jurisdiction to have
been caused from the gross negligence, fraud, bad faith or willful misfeasance
of such Indemnified Person or any affiliate thereof. Company shall cover the
designees of Advisor under directors and officers liability insurance both
during and, while potential liability exists, after the term of the Agreement in
amounts reasonably requested by Advisor. The provisions of this Section 6 shall
not be deemed exclusive of any other rights to which any Indemnified Party may
be entitled under any provision of law, this or any other agreement or
otherwise.
 
7. CONFIDENTIALITY.
 
(a)  
With respect to any information supplied in connection with this Agreement and
designated by either party as confidential, the other party agrees to protect
the confidential information in a reasonable and appropriate manner, and use
confidential information only to perform its obligations under this Agreement
and for no other purpose. This will not apply to information which is: (i)
publicly known, (ii) already known to the recipient, (iii) lawfully disclosed by
a third party, (iv) independently developed or (v) disclosed pursuant to legal
requirement or order.

 
(b)  
Within 30 days after the termination of this Agreement, Company may request that
Advisor (i) return to Company all documents or copies of documents that Company
provided to Advisor and, subject to Section 9, all work papers, reports or other
documents Advisor prepared during the term of this Agreement, or (ii) destroy
such materials. If Company does not timely request one of these options for
disposition of materials, Advisor may elect either option. Notwithstanding the
forgoing, Advisor will have the right to retain a copy of Advisor's reports and
work papers for internal use.

 
8. PUBLICITY.
 
Both parties agree not to use the name of the other party or any of its
affiliated companies in any sales or marketing publication or advertisement or
make any public disclosure except as may be legally required, relating to this
Agreement or the other party or any of its affiliated companies, without
obtaining the prior written consent of the other party. Specifically, Company
shall not release or publish any news release, advertising or other public
announcement relating to this Agreement or to the transactions contemplated
herein without Advisor’s prior review and written approval. In addition, Company
shall not use Advisor’s corporate name, logos, trademarks or service marks
without Advisor’s prior written authorization. Company agrees that it shall not,
and shall cause its subsidiaries to not, engage in any conduct that could
reasonably be
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
expected to bring Advisor into public disrepute, contempt, scandal or ridicule,
or which might tend to reflect unfavorably on Advisor or Advisor’s personnel.
 
9. WORK PRODUCT.
 
Upon full payment of all amounts due to Advisor in connection with this
Agreement, all right, title and interest in any deliverables Advisor provides to
Company will become Company’s sole and exclusive property, except as set forth
below. Advisor will retain sole and exclusive ownership of all right, title and
interest in its work papers, proprietary information, processes, methodologies
and know how, including such information as existed prior to the delivery of the
Services and, to the extent such information is of general application, anything
which Advisor may discover, create or develop during the provision of the
Services.
 
10. OTHER CONSULTING SERVICES; NON-SOLICITATION
 
(a)  
Other Consulting Services. Company acknowledges and agrees that Advisor may
provide independent advisory services to other entities, including competitors
of Company.

 
(b)  
Non-solicitation. During and for a period of two (2) year(s) following
termination of this Agreement, each party will not, without prior written
consent of the other party, hire or attempt to hire any current or former
employee of the other party or its subsidiaries or affiliates, who is or was
involved in the performance of the Services hereunder.

 
11. GENERAL PROVISIONS.
 
(a)  
Paragraph Headings. Paragraph headings are for convenience only and shall not be
a part of the terms and conditions of this Agreement.

 
(b)  
Waiver. Failure by either party at any time to enforce any obligation by the
other party, to claim a breach of any term of this Agreement or to exercise any
power agreed to hereunder will not be construed as a waiver of any right, power
or obligation under this Agreement, will not affect any subsequent breach, and
will not prejudice either party as regards any subsequent action.

 
(c)  
Severability. If any term or provision of this Agreement should be declared
invalid by a court of competent jurisdiction, the remaining terms and provisions
of this Agreement shall remain unimpaired and in full force and effect.

 
(d)  
Subcontractors. Advisor shall be fully responsible for its subcontractors.
Nothing in this Agreement shall be construed to create any contractual
relationship between Company and any subcontractor, nor any obligation on the
part of Company to pay or to see to the payment of any money due any
subcontractor as may otherwise be required by law.

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
(e)  
Assignment. Neither party may assign any rights or obligations under this
Agreement without the prior consent of the other.

 
(f)  
Modification. No modification, waiver or amendment of any term or conditions of
this Agreement shall be effective unless and until it shall be reduced to
writing and signed by both of the parties hereto or their legal representatives.

 
(g)  
Survival. The provisions of this Agreement that by their nature and content are
intended to survive the performance hereof, shall so survive the completion and
termination of this Agreement. Without limiting the generality of the foregoing,
Articles 6, 7, 8, 9 and 10 of this Agreement shall so survive.

 
(h)  
Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the substantive laws of the State of New York as if the
Agreement were made in New York for performance entirely within the State of New
York.

 
(i)  
Notices. Any notice or other communication required or permitted hereunder shall
be in writing and shall be deemed effective when delivered in person or, if
mailed, on the date of deposit in the mail, postage prepaid, addressed, in the
case of Advisor, to it at 1110 Vermont Ave NW, Suite 1200; Washington, DC, 20005
and in the case of Company, to it at 211 Warren Street, 4th Floor, Newark, NJ;
or such other address as shall have been specified in writing by either party to
the other.

 
(j)  
Complete Agreement. This Agreement, together with Appendix A, constitutes the
entire agreement of the parties with respect to its subject matter and may not
be modified in any way except by written agreement signed by both parties. This
Agreement supersedes all prior oral communications and written agreements or
understandings between the Parties, and there are no other agreements, either
expressed or implied, with regard to this subject matter.

 
 


 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
 
**********
 
 
 
IN WITNESS WHEREOF, the parties hereto, through their duly authorized officers,
have executed this Agreement as of the day and year first set forth below.
 
 
Company
 
Advisor
 
 
By:
 
By:
Print Name:
 
Print Name:
Title:
 
Title:
Date:
 
Date:

 
 
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
APPENDIX A
 
Services
 
Advisor hereby agrees that during the Term of Services (as defined below) to
consult with the board of directors of Company (the “Board”) and management of
Company and its subsidiaries in such manner as may be reasonably requested by
Company on the following matters:
 
 
·  
General business strategy and operations;

 
·  
Advise and assist Company in making arrangements for product testing and
evaluation;

 
·  
Advise and assist Company in market research and product position;

 
·  
Advise and assist Company in product manufacturing, sales and distribution;

 
·  
Advise and assist Company in developing and executing strategic partnerships,
joint ventures and other business-to-business relationships;

 
·  
Advise and assist Company in considering capital acquisition and other equity
considerations;

 
·  
Provide strategic advisory services involving product testing and evaluation;
acquisitions and procurement strategies across commercial and federal targets;
and access to capital/deal structuring; and

 
·  
Other advisory services that may be mutually agreed upon.

 
Personnel
 
During the Term of Services, Advisor shall provide and devote to the performance
of the Services such employees, agents and representatives of Advisor, and for
such time, as Advisor shall deem appropriate for furnishing the services
required hereunder. Notwithstanding the foregoing, it is agreed that in the
performance of its duties hereunder, Advisor shall make available the following
individuals to provide the described services during the Term of Services:
 
·  
The Honorable Jeffrey W. Runge, MD, Former Assistant Secretary for Health
Affairs, Department of Homeland Security, shall be made available for an average
of up to 20 hours per week to provide advice and assistance regarding the
clinical aspects of Company’s products; and

 
·  
Dr. J. Bennet Waters, Former Deputy Assistant Administrator, Transportation
Security Administration and Former Chief of Staff, Office of Health Affairs,
Department of Homeland Security, shall be made available for an average of up to
20 hours per week to provide advice and assistance regarding Company’s
operations.

 
In addition to the individuals named above, and in order to complete the
Services described above, Advisor contemplates engaging the following personnel
for a total of approximately 10- 20 hours per month:
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
 





·  
The Honorable Michael Chertoff, Former Secretary, Department of Homeland
Security

 
·  
The Honorable Jay M. Cohen, Former Under Secretary, Science & Technology,
Department of Homeland Security; former Chief of Naval Research, Department of
Defense

 
·  
Mr. Nathaniel T. G. Fogg, Former Deputy Chief Operating Officer, Federal
Emergency Management Agency

 
·  
The Honorable Paul A. Schneider, Former Deputy Secretary, Department of Homeland
Security; former Senior Acquisition Executive, National Security Agency

 
·  
Mr. Chad C. Sweet, Former Chief of Staff, Department of Homeland Security

 
In the event Dr. Runge or Dr. Waters is unable or unavailable to provide the
services contemplated hereunder, Advisor shall provide a qualified individual to
provide such services, who must be reasonably satisfactory to the Board. If
Advisor does not provide a qualified replacement reasonably acceptable to the
Board within a reasonable period of time, Company may engage another person not
affiliated with Advisor to provide such services and deduct the costs of such
person’s compensation from Advisor’s compensation under the Agreement.
 
Company acknowledges and agrees that (i) each member or employee of Advisor
providing any of the Services hereunder is doing so as, as applicable, as member
and/or employee of Advisor and not as an employee or officer of Company or its
affiliates; (ii) no member or employee of Advisor shall owe any fiduciary or
other duty to Company or its subsidiaries and Company hereby releases and agrees
not to pursue any claim to the contrary and agrees to cause its subsidiaries to
do likewise; and (iii) neither Company nor any of its subsidiaries or any of
their stockholders, affiliates, directors, officers or employees will represent
or imply that any member or employee of Advisor is providing services to Company
and its subsidiaries in any capacity other than as a member or employee of
Advisor; it being understood and agreed that Company may refer to Dr. Runge as
Senior Medical Advisor and Dr. Waters as Senior Operations Advisor.
 
Term of Services
 
The Term of Services will be the 12-month period commencing upon the execution
of this Agreement. The parties agree that at or prior to the end of the Term of
Services, they will review the terms of this Appendix A to determine whether
changes or modifications are required. In the event neither party requests
modifications to this Appendix A, the Term of Services shall be extended an
additional 12 months. If either party requests modifications to this Appendix A,
the parties agree to engage in good faith negotiations regarding such changes.
 
 
Fees
 
Consulting Fee: On the first day of each month during the Term (each, a “Payment
Date”) commencing September 1, 2009, Company shall pay to Advisor (regardless of
whether an invoice has been prepared or received) a monthly advisory fee of
$75,000 in immediately available funds (the “Advisory Fee”).
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
Equity Award: In addition to the Advisory Fee, Company shall grant Advisor an
equity award in the form of restricted stock or restricted stock units
representing the right to receive, on a fully diluted basis, 10% of Company’s
common stock (the “Equity Award”). The parties shall mutually agree upon the
terms and conditions of the Equity Award, which shall in any event be consistent
with the following:
 
·  
The Equity Award shall be granted by the Company’s Compensation Committee in
manner contemplated by Rule16b-3 of the Securities Exchange Act of 1934, as
amended.

 
·  
The grant date of the Equity Award shall be no later than September 30, 2009.

 
·  
The Equity Award shall vest and become non-forfeitable on a schedule no less
favorable to Advisor than as follows: (i) 25% on September 1, 2010; (ii) 25% on
September 1, 2011 and (iii) 50% on September 1, 2012 if Advisor is providing
Services to Company on each such date; provided that the Equity Award will vest
in full upon a “Change in Control” (to be defined consistently with customary
definition in compensatory arrangements of public companies);

 
·  
After vesting, the shares underlying the Equity Award will be freely
transferable and Company shall register for re-sale the shares underlying the
Equity Award;

 
·  
The Equity Award will be transferable to affiliates of Advisor.

 
Expenses: Company shall promptly reimburse Advisor for all reasonable travel
expenses and other reasonable out-of-pocket fees and expenses as have been or
may be incurred by Advisor, its members, officers, employees, counsel, agents
and representatives in connection with the provision of Services; provided that
Advisor will obtain the Company’s approval for any single expense in excess of
$1,000.
 
**********
 
IN WITNESS WHEREOF, the parties hereto, through their duly authorized officers,
have executed this Appendix as of the day and year first set forth below.
 
 
 
Company
 
Advisor
 
 
By:
 
By:
Print Name:
 
Print Name:
Title:
 
Title:
Date:
 
Date:

 
                            
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
 
APPENDIX B
 
<<Reserved for Shareholder’s Agreement between Company and Advisor>>
 
 
 
 
 
 
**********
 
 
 
 
IN WITNESS WHEREOF, the parties hereto, through their duly authorized officers,
have executed this Appendix as of the day and year first set forth below.
 
 
 
 
Company
 
Advisor
 
 
By:
 
By:
Print Name:
 
Print Name:
Title:
 
Title:
Date:
 
Date:

 
                            
                                            